Detailed Action
1. This Office Action is submitted in response to the Amendment filed 1-4-2021, wherein claims 1, 3-5, 11-15 and 18-20 have been amended. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 1-4-2021 have been fully considered and they are persuasive. All rejections in the Office Action mailed 10-2-2020 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1-20 are allowed  

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses an ion implantation system including: an electrostatic lens receiving an ion beam, where the electrostatic lens includes a plurality of conductive beam optics disposed along first and second sides of an ion beam line; and a power supply that supplies variable voltages and currents to at least one of the first and second plurality of conductive beam optics, wherein the voltage and the current deflects the ion beam at a beam deflection angle. See USPN 9,721,750; USPN 4,728,7523; US Pat Pub No 2011/0155921; USPN 7,675,031 and USPN 10,614,992.
	The prior art also discloses an ion implantation system with an electrostatic lens, where variable electric potentials are applied to the plurality of conductive beam optics disposed along first and second sides of the ion beam line (see USPN 9,721,750) and discloses applying different electric 
	However, the prior art fails to teach an an ion implantation system with an electrostatic lens that includes a plurality of conductive beam optics disposed along first and second sides of an ion beam line, wherein the ion beam is accelerated and then decelerated within the electrostatic lens by modifying a voltage potential of the ion beam from a positive voltage potential at an entrance of the electrostatic lens, to a negative voltage potential within the electrostatic lens, and then to zero potential at an exit of the electrostatic lens, as described at [0025] of the applicant’s published specification.
 	5. Claims 1, 12 and 20 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest an ion implantation system, comprising:an electrostatic lens receiving an ion beam, the electrostatic lens including a first plurality of conductive beam optics disposed along one side of an ion beam line and a second plurality of conductive beam optics disposed along a second side of the ion beam line; and a power supply in communication with the electrostatic lens, the power supply operable to supply a voltage and a current to at least one of the first and second plurality of conductive beam optics, wherein the voltage and the current deflects the ion beam at a beam deflection angle, and wherein the ion beam is accelerated and then decelerated within the electrostatic lens by modifying a voltage potential of the ion beam from a positive voltage potential at an entrance of the electrostatic lens, to a negative voltage potential within the electrostatic lens, and then to zero potential at an exit of the electrostatic lens.
	6. Claims 2-11 and 13-19 are allowed by virtue of their dependency upon allowed claims 1 and 12. 



	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
March 6, 2021 


/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881